Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150621(15)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150621
                                                                    COA: 323536
                                                                    Wayne CC: 11-008327-FC
  MAURICE ROCHELLE LEWIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 28, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2015
         p1214
                                                                               Clerk